Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 14, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143720 (51)                                                                                          Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
  GORDON SCOTT DITTMER,                                                                                Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                Petitioner-Appellant,                                                                                 Justices


  v                                                                 SC: 143720
                                                                    COA: 298997
  DEPARTMENT OF CORRECTIONS,                                        CT of CLAIMS: 09-000126 MP
  DEPARTMENT OF CORRECTIONS
  DIRECTOR, ST. LOUIS CORRECTIONAL
  FACILITY WARDEN, ST. LOUIS
  CORRECTIONAL FACILITY DEPUTY
  WARDEN and ST. LOUIS CORRECTIONAL
  FACILITY CORRECTIONS OFFICER,

             Respondents-Appellees.
  ___________________________________

                  On order of the Chief Justice, the motion to waive fees is considered and it
  is DENIED because MCL 600.2963 requires that a prisoner pursuing a civil action be
  liable for filing fees.
                  Within 21 days of the certification of this order, appellant shall pay to the
  Clerk of the Court the initial partial filing fee of $9.00, shall submit a copy of this order
  with the payment, and shall refile the copy of the pleadings which is being returned
  with this order. Failure to comply with this order shall result in the appeal not being
  filed in this Court.
                  If appellant timely files the partial fee and refiles the pleadings, monthly
  payments shall be made to the Department of Corrections in an amount of 50 percent of
  the deposits made to appellant’s account until the payments equal the balance due of
  $366.00. This amount shall then be remitted to this Court.
                  Pursuant to MCL 600.2963(8) appellant shall not file further appeals in this
  Court until the entry fee in this case is paid in full.
                  The Clerk of the Court shall furnish two copies of this order to appellant
  and return appellant’s pleadings with this order.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 14, 2011                  _________________________________________
          jam                                                                  Clerk
2